Citation Nr: 1714661	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-45 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  For the period prior to December 12, 2015, entitlement to an evaluation in excess of 30 percent for bilateral hearing loss.

2.  For the period beginning on December 12, 2015, entitlement to an evaluation in excess of 40 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A September 2016 rating decision granted the increased 40 percent rating for the Veteran's bilateral hearing loss, effective December 12, 2015.  As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran's bilateral hearing loss is currently assigned a 30 percent rating prior to December 12, 2015, and 40 percent thereafter.  He seeks increased ratings.  See Claim, September 2008.  The Veteran also seeks entitlement to a TDIU.

The Veteran is presently service connected for:  PTSD (70 percent from September 4, 2008); bilateral hearing loss (noncompensable from February 12, 1990, 30 percent from September 21, 2010, and 40 percent from December 12, 2015); and tinnitus (10 percent from September 4, 2008).  His combined rating is noncompensable from February 12, 1990, 70 percent from September 4, 2008, and 80 percent from September 21, 2010.  Thus, the schedular criteria are clearly met effective September 4, 2008.  See 38 C.F.R. § 4.16 (2016).

The Veteran was afforded VA audiological examinations in November 2008, September 2010, February 2013, and December 2015.  The September 2010 VA examination report shows the Veteran reported that he was about to be fired because he could not hear over the radio or telephone.  

The February 2013 VA examination report shows the Veteran reported that he quit working as a truck driver in August 2012 due to drowsiness from his Trazadone medication, forgetfulness, and difficulty hearing instructions over the phone.  With regard to the occupational effect of the Veteran's hearing loss, the examiner noted that the Veteran cannot understand his supervisors amidst background noise, and that his communication problems might be resolved working in a quieter background.

The December 2015 VA examination report shows the Veteran's pure tone thresholds were in the 50 to 95 decibel range between 500 and 4000 hertz, and his speech recognition scores were 56 percent for the right ear and 60 percent for the left ear.  The VA examiner opined that the Veteran's hearing loss had no effect on the Veteran's occupational functioning, but provided no rationale.  The report includes no discussion of the Veteran's reported history, including his occupational and educational history.

The Veteran was provided VA examinations relating to his PTSD in September 2010 and February 2013.  The February 2013 VA examination report shows the Veteran reported he retired from truck driving due to forgetting and his hearing loss.  PTSD symptoms including memory loss, such as forgetting directions, were noted.  The examiner opined that the Veteran would likely experience difficulties with employability due to his PTSD, and that if he were to gain employment again, it would likely have to be where he could work in solitude, such as truck driving.  The examiner noted the Veteran was taking Trazadone 200mg prior to going to bed, and citalopram 20 mg during the daytime, but the examiner did not comment on the whether any drowsiness due to the Veteran's medications would affect his ability to work, or any affect due to his memory loss or forgetfulness.

In light of the above, the Board finds that the TDIU claim should be remanded to obtain a new VA examination to clarify the effect of the Veteran's PTSD and hearing loss on his occupational functioning, and to specifically address the Veteran's assertions that his drowsiness due to his PTSD medication, forgetfulness, and his difficulty hearing the radio and telephone conversations caused him to have to retire from truck driving.  Also, the VA examiner should clarify whether the Veteran has any other relevant work or educational history other than truck driving.

The Board defers decision on the claim for increased ratings for bilateral hearing loss as intertwined with the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to address his TDIU claim (due to PTSD and hearing loss).  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please ask the VA examiner to address the effect of the Veteran's PTSD and hearing loss on his occupational functioning.  In making this determination, the examiner should consider the Veteran's level of education, experience, and occupational background.  In that regard, please ask the VA examiner to elicit the Veteran's occupational history, particularly prior to 1995, as well as his educational or other training history.  

The examiner should specifically address the Veteran's reports that he quit working as a truck driver due to drowsiness from his PTSD medications, forgetfulness, and due to his hearing loss preventing him from understanding conversations with his supervisors and hearing over the radio and telephone.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim(s) should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

